   Case 2:16-cr-00534-SRC Document 20 Filed 02/08/21 Page 1 of 2 PageID: 60
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Charles Silva                                                         Cr.: 16-00534-001
                                                                                       PACTS #: 2884153

Name of Sentencing Judicial Officer: THE HONORABLE STANLEY R. CHESLER
                                      SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/08/2017

Original Offense:   Count One: Theft/Embezzlement of U.S. Property, 18 U.S.C. § 641

Original Sentence: 24 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Restitution of $990,100, Substance Abuse and Alcohol
Testing/Treatment, New Debt Restrictions, Employment Requirements/Restrictions, Self-
Employment/Business Disclosure, Financial Disclosure, Forfeiture, and Life Skills Counseling

Type of Supervision: Supervised Release                        Date Supervision Commenced: 02/15/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Mr. Silva has remained compliant while on supervision; however, he has expressed the need for medical
marijuana to help with chronic pain in the lower back and neck. Mr. Silva provided the undersigned with
a prescription and signed note from his doctor, along with his medical marijuana card. He has been a
member of the Medical Marijuana Program since June 9, 2020, but has refrained from using due to his
conditions of supervised release.

U.S. Probation Officer Action:

The Untied States Probation Office recommends that Mr. Silva be allowed to use medical marijuana in
compliance with the Medical Marijuana Program and at the discretion of his doctor. The undersigned will
continue to get copies of all updated prescriptions from Silva’s doctor. The undersigned will also continue
to conduct drug screenings to ensure Mr. Silva does not revert to the use of any other illicit substances.
   Case 2:16-cr-00534-SRC Document 20 Filed 02/08/21 Page 2 of 2 PageID: 61
                                                                                        Prob 12A – page 2
                                                                                             Charles Silva

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                              Laura M. Kellogg
                                                        By:    LAURA M. KELLOGG
                                                               U.S. Probation Officer

/ lmk

APPROVED:



Sharon O’Brien February 8, 2021
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time
   Submit a Request for Modifying the Conditions or Term of Supervision
  Submit a Request for Warrant or Summons
   xAllow Mr. Silva the use of medical marijuana under the discretion of his doctor (as
   recommended by the Probation Office)

                                                      s/Stanley R. Chesler, U. S. D. J.
                                                                 Signature of Judicial Officer


                                                      2/8/2021
                                                                             Date
